Citation Nr: 1235887	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-13 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).

In October 2010, a Board hearing was held at the RO before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.  In December 2010 and December 2011, the case was remanded for further development.  


FINDING OF FACT

Hypertension was not shown in service or for many years thereafter and is not shown to be related to service or to the Veteran's service-connected PTSD.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in December 2005, January 2006 and January 2012, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Additionally, he was notified of the general manner in which disability ratings and effective dates are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although some of the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in an August 2012 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records and the report of a January 2011 VA examination with an April 2012 addendum.  Also of record and considered in connection with the appeal is the transcript of the October 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

The service treatment records do not show any findings of hypertension.  On his May 1968 pre-induction report of medical history, the Veteran indicated that he had had prior high blood pressure.  On May 1968 pre-induction examination, the heart and vascular systems were found to be normal and blood pressure was 138/88.  On June 1970 separation examination, the heart and vascular systems were found to be normal and blood pressure was 120/70.  

A March 2002 VA treatment record shows a diagnosis of hypertension/coronary artery disease.  Blood pressure was 137/92.  Subsequent records show ongoing treatment for hypertension.  

In October 2005, the Veteran filed a claim for service connection for hypertension.  

In a June 2009 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective October 2005.  

During the October 2010 Board hearing, the Veteran testified that he did not have a problem with hypertension prior to entry into service as his blood pressure readings prior to that time had always been good.  He indicated that he had had hypertension for approximately 20 years and that he thought that it may have been brought on by his anxiety.  He noted that he was currently taking medication for the hypertension.  

On January 2011 VA examination, the Veteran reported that he was diagnosed with hypertension approximately 15 years prior.  He also reported that he was diagnosed with PTSD in 2006.  He indicated that he had been a heavy drinker in the past but had cut down more recently.  He was taking hydrochlorothiazide and amlodipine for the high blood pressure without side effects and he indicated that these medications were controlling the problem.  He was working in maintenance and was not limited in his duties due to the hypertension.

Physical examination showed initial right arm blood pressure of 150/83 and initial left arm blood pressure of 138/91.  On repeat, the right arm reading was 132/85.  Heart rate was 84 and regular and respirations were 18 and unlabored.   Other findings were unremarkable.  The diagnosis was hypertension without end organ damage.  The examiner commented that there was no evidence-based medical literature that suggested that PTSD was a reason for hypertension and that on review of the claims file, the Veteran's had normal blood pressure at separation from service.  Thus, the examiner found that the Veteran's hypertension was not caused by his service-connected PTSD.  

In an April 2012 addendum, the January 2011 VA examiner indicated that based on a review of the evidence-based medical literature and a  review of the claims file, it was her medical opinion that the Veteran's service-connected PTSD did not cause or worsen his hypertension.  

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury was incurred in service is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed, chronic disabilities, including hypertension may be presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hypertension is generally defined as diastolic pressure, which is predominantly 90 mm or greater and isolated systolic hypertension is defined as systolic blood pressure predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must generally be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1. 
  
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




IV.  Analysis

At the outset, although the Veteran was noted to have reported prior high blood pressure at pre-induction, on examination at that time, he was not found to have hypertension.  Also, the Veteran affirmatively testified during the October 2010 Board hearing that he did not have problems with high blood pressure or hypertension prior to service.  Accordingly, the Board finds that the presumption of soundness has not been rebutted, and the Veteran must be considered to have been sound upon entry into service.  38 C.F.R. § 3.304(b).  

The Veteran has essentially alleged that his current hypertension was caused and/or aggravated by his service-connected PTSD.  However, the evidence does not support this contention.  To the contrary, the January 2011 VA examiner, with the 2012 addendum opined that, based on her review of the medical literature and claims file, and her examination of the Veteran, that the Veteran's PTSD did not cause or worsen his hypertension.  There is no medical opinion to the contrary.  Additionally, as he is a layperson, the Veteran's assertion on this matter is entitled to minimal probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the weight of the evidence is against a finding of service connection on a secondary basis.

Although not specifically alleged, the Board has also considered whether service connection could be warranted on a direct or presumptive basis.  In this regard, the Veteran's service treatment records are negative for any diagnosis of hypertension and his blood pressure was normal at the time of separation from service.  The record then does not contain any reference to hypertension until 2002, some 32 years after service, and the Veteran has reported being diagnosed with hypertension in approximately 1990, some 20 years after service.  A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, none of the post-service medical records or even the Veteran's allegations contain any indication that the Veteran's hypertension, noted so many years after the Veteran's separation from active service, is directly related to such service.  Accordingly, the weight of the evidence is against a finding of service connection on a direct or presumptive basis.  

In summary, given that there is no competent medical evidence of hypertension until many, many years after service; given that there is no competent evidence of a direct relationship between current hypertension and the Veteran's service; and given that the only medical opinion of record concerning the etiology of the hypertension indicates that it was not caused or aggravated by the service-connected PTSD, the Board must conclude that the weight of the evidence is against a finding of service connection on a direct, presumptive or secondary basis.  Thus, the claim must be denied.  


ORDER

Service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


